Citation Nr: 0717424	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  02-21 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle injury.

2.  Entitlement to service connection for degenerative joint 
and disc disease of the lumbosacral spine, including as 
secondary to residuals of a right ankle injury.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1963 to July 1965.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from an August 2001 
rating decision by the Newark RO.  In March 2004, a Travel 
Board hearing was held before the undersigned; a transcript 
of that hearing is of record.  In July 2004, the case was 
remanded for additional development.  In November 2006, the 
Board remanded the case to allow the RO to consider 
additional evidence that was submitted without a waiver of RO 
initial review.


FINDINGS OF FACT

1.  A right ankle injury in service is not shown; a right 
ankle disability was not manifested in service; right ankle 
arthritis was not manifested in the first postservice year; 
and a preponderance of the evidence is against a finding that 
the veteran's right ankle disability is related to his 
service.  

2.  A low back disorder was not manifested in service; 
lumbosacral arthritis was not manifested in the first 
postservice year; a preponderance of the evidence is against 
a finding that the veteran's low back disability is related 
to service; and the veteran's right ankle disability is not 
service connected.


CONCLUSIONS OF LAW

1.  Service connection for residuals of a right ankle injury 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2006).

2.  The claim seeking secondary service connection for 
degenerative disc and joint disease of the lumbosacral spine 
lacks legal merit; service connection for lumbosacral 
degenerative disc and joint disease is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.310 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

June 2000 and January 2001 letters (prior to the decision on 
appeal) provided the veteran notice of evidence needed to 
support his claims, and advised him of his and VA's 
responsibilities in the development of the claims.  He was 
provided additional notice (including to submit relevant 
evidence in his possession) via follow-up letters in October 
2003 and August 2004.  While he was not given notice 
regarding disability ratings or effective dates of awards 
(Dingess v. Nicholson, 19 Vet. App. 473 (2006)), the decision 
below denies (and does not grant) service connection; neither 
the rating of a disability nor the effective date of an award 
is a matter for consideration herein.   

An August 2002 statement of the case (SOC) and February 2003, 
March 2006, and January 2007 supplemental SOCs (SSOCs) 
notified the veteran of what the evidence showed, of the 
governing legal criteria, and of the bases for the denial of 
the claims.  While complete notice was not provided prior to 
the initial adjudication of the claims, such defect does not 
affect the essential fairness of the adjudication process.  
The veteran has received all critical notice, and has had 
ample opportunity to participate in the adjudicatory process.  
A January 2007 SSOC readjudicated the matters after all 
critical notice was given.  The veteran is not prejudiced by 
any technical notice timing or content defect that may have 
occurred earlier along the way, nor is it otherwise alleged.

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  In 
accordance with the Board's July 2004 remand, additional 
efforts were made to secure records of alleged 1963 right 
ankle treatment at the Naval Station Hospital in Long Beach, 
California.  However, a full investigative search for such 
records failed to uncover any additional records.  VA has 
arranged for the veteran to be examined.  The veteran has not 
identified any pertinent records that are outstanding.  VA's 
duty to assist is met.  Evidentiary development is complete 
to the extent possible.  It is not prejudicial for the Board 
to proceed with appellate review.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  

II. Factual Background

No pertinent abnormalities were noted on service enlistment 
examination.  The veteran's service medical records are 
silent as to complaints, findings, or diagnosis of a right 
ankle or a low back disorder.  No pertinent complaints or 
findings were noted on service separation examination; 
evaluations of the musculoskeletal system, spine, and the 
lower extremities at the time were normal.  

Private medical records for the period of time from November 
1998 to March 2000 from Dr. M. K., an orthopedic surgeon, 
reflect complaints of ankle pain.  In November 1998, the 
veteran reported that he had the pain for many years and that 
he had a severe injury in service twenty to thirty years 
earlier.  He indicated that he was not casted at the time of 
the injury and was unsure if x-rays were taken.  The 
physician noted that x-rays did not reveal any significant 
arthritis, but that there was some bone spur formation 
indicating an old injury consistent with the veteran's 
history.  An MRI revealed findings most likely consistent 
with posterior talofibular ligament tear with likely small 
avulsion fracture of the distal fibula along with marrow 
edema in the lateral aspect of the talus; no definite 
evidence to suggest avascular necrosis was appreciated; the 
calcaneofibular ligament was felt to be disrupted; and there 
was increased signal intensity within the sinus tarsi that 
suggested sinus tarsi syndrome.  In December 1998, the 
veteran reported a 1963 wrestling injury that resulted in a 
fracture, and added that no surgery was performed.  A 
December 1999 MRI revealed evidence of mild right L5 nerve 
root abnormality.  In January 2000 sciatica was diagnosed.  
The following month, there was an MRI impression of L5-S1 
disc herniation.  An April 2000 statement from Dr. M. K. 
reflects that the veteran reported an injury in service.  The 
physician noted right ankle x-ray and MRI findings, and 
opined that since the veteran did not have an acute injury, 
he suspected that it was somewhat related to the old injury 
sustained many years ago in service.  He could not state 
whether a recent diagnosis of L5-S1 disc herniation was 
related to the ankle injury.

Private records from July 2000 to October 2000 continue to 
reflect right ankle treatment.

On August 2000 VA examination, the veteran denied having any 
traumatic lumbosacral spine injury while in service.  He 
reported a right ankle injury in service that was treated by 
his being placed on crutches.  He also reported a thirty year 
history of low back pain.  X-rays of the right ankle did not 
reveal evidence of a fracture.  The physician examined the 
veteran and diagnosed tarsal tunnel syndrome of the right 
ankle and degenerative joint disease of the lumbosacral 
spine. 

A September 2000 x-ray revealed degenerative disc and joint 
disease at L5-S1 and a normal right ankle joint with 
calcaneal spur.  

In an August 2002 statement, the veteran's recalled that the 
veteran called their mother just before Christmas in 1963 and 
informed her that he broke his right ankle exercising at a 
Navy gym.  The veteran also spoke to his brother directly, 
and assured him that he was okay and ambulating with 
crutches.  

A January 2004 statement from Dr. M. K. reiterated an earlier 
April 2000 statement.  He stated that x-rays of the right 
ankle revealed scar formation consistent with the old injury 
that the veteran reported occurred in service.  He added that 
since the veteran has not had any recent injury, it appeared 
that all of the ankle problems were related to the original 
injury.  His opinion regarding whether the veteran's disc 
herniation was related to the ankle injury remained 
unchanged. 

At a March 2004 Travel Board hearing, the veteran testified 
that he injured his right ankle while working out some time 
around October 1963.  He was initially placed on crutches for 
the injury, but was not put on profile or afforded further 
treatment.  He stated that the ankle seemed to heal itself 
and that it didn't bother him unless he was extremely tired.  
He could not recall exactly when his back problems started 
but that it was sometime between 1972 and 1982.  He stated 
that in 1982 his legs gave out after he bent over and it took 
fifteen minutes to get feeling back in his legs.  His wife 
testified that she was aware of his injury for the past ten 
years and that she noticed he would come home limping after 
work.  She testified about how both the right ankle and back 
disorders had affected him.

VA treatment records from March 2004 to September 2005 
reflect continuing low back treatment.  A March 2004 
evaluation of the veteran's low back pain noted that he 
reported low back pain of five to six years duration.  His 
wife reported that the symptoms began while he was receiving 
physical therapy for the right ankle.

On February 2006 VA examination, the veteran's claims file 
was reviewed by the examining orthopedic surgeon.  The 
veteran related that he was placed on a light duty profile 
after he sustained a right ankle sprain in service, and that, 
due to his altered gait, he developed mechanical low back 
pain in the 1990s.  The physician noted that there are no 
records of a right ankle or a low back disorder is service.  
X-rays of the right ankle revealed early osteoarthritis and 
x-rays of the lumbar spine revealed severe multilevel lumbar 
degenerative disc disease.  The impression was early 
posttraumatic osteoarthritis of the right ankle, lumbar 
degenerative disc disease with mild right lower extremity S1 
radiculopathy, and moderate mechanical low back pain due to 
lumbar disc disease.  Based on review of the veteran's 
medical history and examination, the examiner opined that it 
was just as likely as not that arthritis of the right ankle 
was due to degenerative changes associated with a recent 
onset of diagnosed gouty arthropathy.  He disagreed with the 
veteran's physician, Dr. M. K., that the veteran's right 
ankle condition was secondary to a service connected event.  
He noted that an MRI of the right ankle in 1999 demonstrated 
acute changes of an avulsion fracture and marrow edema that 
would put an injury pattern within the close proximity of the 
MRI and not an alleged injury pattern that was in 1963.  
Based on review of the veteran's medical chart and 
examination to date, the veteran's current existing right 
ankle condition was not a result of an injury pattern while 
in service.  He further opined that the veteran's 
intervertebral disc disease with upper extremity 
radiculopathy was a natural progression of a normal aging 
process for this veteran compounded by his obesity.  The 
intervertebral disc syndrome was a stand alone entity that 
was neither adjunct to, nor aggravated by, his early 
arthritis of his right ankle.  

A July 2006 private evaluation by C. T., M.D., included an 
MRI of the right ankle.  The examination assessment was 
tenosynovitis of the right foot and ankle.  MRI findings 
revealed osteoarthritis involving the talofibular joint 
space.  A statement from Dr. C. T., notes that the veteran 
reported a right ankle injury while on active duty more than 
30 years earlier and denied recent injury.  The physician 
indicated that the examination and radiographic studies were 
consistent with an old injury and opined that the veteran's 
current symptoms were related to his chronic injury.

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  If 
certain chronic diseases (as pertinent here arthritis) are 
manifested to a compensable degree in the first year 
following the veteran's discharge from active duty, they may 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To establish service connection, there must be medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disability.  See Hickson v. West, 12 Vet. App. 
247 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Here, there is no evidence that a right ankle disorder was 
manifested in service.  Despite statements from the veteran 
and his brother that he was treated for a right ankle injury 
in service (his reports have varied between a fracture and 
sprain) there is no record of any such injury.  Furthermore, 
the veteran's accounts of an ankle injury in service have 
been inconsistent.  He has variously reported that he 
sustained the injury in a gym and wrestling, that he was and 
was not placed on limited duty following the alleged injury, 
and that he received no treatment beyond being placed on 
crutches.  Because of the inconsistencies in the accounts, 
they are not considered reliable.  A thorough search for any 
service medical records documenting alleged treatment for 
aright ankle injury was fruitless.  Likewise, there is no 
evidence that right ankle arthritis was manifested in the 
first postservice year.  Accordingly, service connection for 
a right ankle disability on the basis that such disability 
became manifest in service and persisted, or on a presumptive 
basis (for arthritis as a chronic disease under 38 U.S.C.A. 
§ 1112), is not warranted.

There is ample evidence of current right ankle disability 
(such disability is confirmed by X-ray and MRI reports). 
Opinions from two private physicians link the veteran's 
current right ankle disability to an injury in service; an 
opinion by a February 2006 VA examiner is to the effect that 
the disability is unrelated to service.  
The probative value of medical opinion evidence is based on 
the medical expert's review of pertinent historical data, 
personal examination of the patient, and the examiner's 
knowledge and skill in analyzing the data.  The Board must 
determine how much weight is to be attached to each opinion.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one physician's opinion over 
another's depending on factors such as reasoning employed by 
the physicians, and whether or not and to what extent they 
review prior clinical records and other evidence. Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).

All three opining physicians are orthopedic surgeons, 
competent to render an opinion in the matters at hand.  Each 
provides at least some rationale for his opinion.  Comparing 
the three opinions the Board finds that Dr. M.K's and Dr. 
C.T.'s opinions have less probative value than the opinion of 
the February 2006 VA examiner.  Although some of the medical 
records in the file are from Dr. M. K. he did not have all of 
the relevant medical evidence to review; specifically, he did 
not review the veteran's service medical records, but relied 
for medical history on the representations by the veteran.  
As was noted above, the veteran's accounts have been 
inconsistent, and are considered unreliable.  Dr. C. T. 
appears to have reviewed no records other than those 
generated at the time of his July 2006 evaluation, and based 
his opinion on the veteran's assertion that his only right 
ankle injury was the alleged remote injury in service.  
Consequently, the private physicians had a less complete 
picture of the veteran's medical history than the VA 
physician.  Neither of the private opining physicians 
commented on the absence of complaints or findings pertaining 
to right ankle disability on service separation examination, 
and neither commented on (or expressed awareness of ) the 
1999 MRI which the VA indicated reflected pathology 
consistent with recent rather than remote injury.  

Because the February 2006 VA examiner's opinion was based on 
a thorough review of the entire record, explained the 
rationale for the opinion that the veteran's current right 
ankle disability is unrelated to service (identifying a 1999 
MRI as reflecting a recent, and thus postservice, injury and 
noting that there was no contemporaneous evidence of an 
injury in service), the Board finds that opinion more 
probative.  

Because the veteran is a layperson, his own assertion that 
his right ankle disability is due to an injury in service is 
not competent evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The preponderance of the evidence is 
against this claim.  Accordingly, it must be denied. 

Regarding the veteran's low back disability, it is neither 
shown, nor alleged, that his lumbar disc and joint disease 
was manifested in service, that arthritis of the lumbar spine 
was manifested in the first postservice year, or that the 
current low back disability is somehow otherwise related 
directly to service.  A low back disability was not 
manifested until more than thirty years after the veteran's 
active service.  Such a lengthy interval of time between 
service and the initial postservice manifestation of the 
disability for which service connection is sought is, of 
itself a significant factor against a finding that the 
claimed disability is service connected.  Accordingly, 
service connection for a low back disability on the basis 
that it was incurred or aggravated in service (or may be 
presumed to have been incurred in service as a chronic 
disease under 38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309) 
is not warranted.  

The veteran's claim seeking service connection for a low 
disability is based on secondary service connection theory of 
entitlement, i.e., that the lumbosacral disc and joint 
disease is secondary to a service-connected right ankle 
disability.  Under 38 C.F.R. § 3.310, service connection may 
be granted for disability that is proximately due to or the 
result of a service-connected (emphasis added) disease or 
injury.  In other words, a threshold legal requirement for 
establishing secondary service connection is that the primary 
disability alleged to have caused or aggravated the 
disability for which secondary service connection is sought 
must be service-connected.  Here, that threshold requirement 
is not met.  Service connection for a right ankle disability 
is not established.  Accordingly, the claim seeking service 
connection for lumbosacral disc and joint disease as 
secondary to a service connected right ankle disability must 
be denied as lacking legal merit.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).



ORDER

Service connection for residuals of a right ankle injury is 
denied.

Service connection for degenerative disc and joint disease of 
the lumbosacral spine, including as secondary to a right 
ankle disability, is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


